t c no united_states tax_court evan and carol marcus petitioners v commissioner of internal revenue respondent docket no filed date in a series of transactions between and p exercised incentive stock_options isos acquiring big_number shares of v stock in ps sold big_number v shares for dollar_figure ps had a regular_tax basis in these shares equal to the exercise price dollar_figure ps had an adjusted alternative_minimum_tax amt basis in these shares equal to the exercise price increased by the amount included in alternative_minimum_taxable_income amti by reason of the exercise of the isos dollar_figure ps argue that the difference between the adjusted amt basis and the regular_tax basis of the v shares sold is an adjustment under sec_56 i r c and therefore creates an alternative_tax net_operating_loss atnol under sec_56 i r c ps argue that the atnol may be carried back to reduce their amti in held the difference between the adjusted amt basis and the regular_tax basis of stock received through the exercise of an iso is not a tax adjustment taken into account in the calculation of an atnol in the year the stock is sold don paul badgley and brian g isaacson for petitioners julie l payne for respondent opinion haines judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the years and years at issue respectively after concessions the issue for decision is whether petitioners may increase their alternative_tax net_operating_loss atnol by the difference between the adjusted alternative_minimum_tax amt basis and the regular_tax basis of stock received through the exercise of incentive stock_options isos in but sold in 1respondent concedes that petitioners are not liable for accuracy-related_penalties under sec_6662 for the years at issue and that petitioners’ capital_gain will be reduced by dollar_figure petitioners concede that they are required to report additional capital_gain of dollar_figure for background the parties submitted this case fully stipulated pursuant to rule the parties’ first through fifth stipulations of facts along with the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in fairlawn new jersey at the time the petition was filed all references to petitioner in the singular are to petitioner evan marcus on date petitioner began employment as senior staff systems engineer at veritas software corporation veritas he was employed by veritas through as part of his compensation package petitioner was granted several isos to purchase veritas common_stock petitioner exercised isos in transactions beginning date and ending date acquiring big_number shares of veritas common_stock petitioner paid dollar_figure to exercise the isos acquiring shares with an aggregate fair_market_value of dollar_figure on the various dates of exercise petitioners held their veritas shares for investment purposes and not as dealer sec_2unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar 3during the years in question veritas shares underwent a number of stock splits all data set forth below reflect these stock splits or traders during petitioners sold big_number veritas shares acquired by the exercise of isos for a total of dollar_figure petitioners timely filed their federal_income_tax return on the return petitioners reported regular taxable_income of dollar_figure regular_tax of dollar_figure alternative_minimum_taxable_income amti of dollar_figure amt of dollar_figure and total_tax of dollar_figure on date petitioners filed their first amended return reporting regular taxable_income of dollar_figure regular_tax of dollar_figure amti of dollar_figure amt of dollar_figure and total_tax of dollar_figure petitioners claimed a refund of dollar_figure on date respondent issued a check to petitioners in the amount of dollar_figure representing a refund of income_tax of dollar_figure and interest thereon of dollar_figure petitioners timely filed their federal_income_tax return on the return petitioners reported regular taxable_income of dollar_figure regular_tax of dollar_figure amti of negative dollar_figure amt of zero and total_tax of zero on date petitioners filed with respondent their first amended income_tax return reporting regular taxable_income of dollar_figure regular_tax of dollar_figure amti of negative dollar_figure amt of zero and total_tax of zero 4the options qualified for incentive_stock_option treatment under sec_421 and sec_423 petitioners attempted to file three other amended returns on date petitioners submitted their second amended return and second amended return which were both designated notice of protective incomplete claim respondent did not process these returns on date petitioners submitted their third amended return which respondent did not process on date respondent issued a notice_of_deficiency to petitioners with respect to and with respect to respondent denied petitioners’ claimed atnol deduction carried back from of dollar_figure resulting in a deficiency of dollar_figure with respect to respondent reduced petitioners’ prior year minimum_tax_credit from dollar_figure to dollar_figure resulting in a deficiency of dollar_figure discussion a the alternative_minimum_tax and incentive stock_options generally a taxpayer is not required to recognize income upon the grant or exercise of an iso sec_421 although a taxpayer generally defers tax_liability resulting from the exercise of isos until the taxpayer later sells the stock the taxpayer may nevertheless incur amt liability sec_56 sec_421 this is because the amt a tax imposed in addition to all other taxes is determined with respect to a taxpayer’s amti an income base broader than that applicable for regular_tax purposes 118_tc_1 amti is defined as the taxable_income of a taxpayer determined with adjustments provided in sec_56 and sec_58 and increased by items of tax preference described in sec_57 sec_55 126_tc_205 affd f 3d 5th cir date allen v commissioner supra pincite pertinent to this case for purposes of computing a taxpayer’s amti sec_56 provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an iso therefore the spread between the exercise price and the fair_market_value of the stock on the date of exercise is treated as an item of adjustment and is included in amti sec_83 117_tc_237 affd 65_fedappx_508 5th cir sec_1_83-7 income_tax regs as a result of these differing treatments a taxpayer subject_to the amt has two different bases in the shares of stock he received upon exercising the iso a regular basis and an adjusted amt basis merlo v commissioner supra pincite spitz v commissioner tcmemo_2006_168 the taxpayer’s regular basis is the exercise price see sec_1012 the adjusted amt 5if the taxpayer’s rights in the shares are subject_to a substantial_risk_of_forfeiture or not transferable income is not recognized at the time of exercise sec_83 basis is the exercise price increased by the amount of income included in amti by reason of the exercise of isos sec_56 merlo v commissioner supra pincite with respect to the big_number veritas shares sold in petitioners had a regular_tax basis of dollar_figure the exercise price petitioners had an adjusted amt basis of dollar_figure consisting of the dollar_figure exercise price and dollar_figure of gain included in amti by reason of the exercise of the isos in the year exercised b incentive stock_options and the alternative_tax net_operating_loss generally a taxpayer may carry back a net_operating_loss nol to the taxable years preceding the loss then forward to each of the taxable years following the loss sec_172 for amt purposes taxpayers take an atnol deduction in lieu of an nol deduction sec_56 an atnol deduction is defined as the net_operating_loss_deduction allowable for the taxable_year under sec_172 subject_to exceptions and adjustments under sec_56 sec_56 the nol deduction under sec_172 is defined as the excess of 6petitioners sold the big_number shares of veritas stock for dollar_figure therefore petitioners realized regular_tax capital_gain of dollar_figure and an amt capital_loss of dollar_figure the deductions allowed by this chapter over the gross_income as modified by sec_172 sec_172 the atnol is then calculated by taking into account adjustments to taxable_income under sec_56 and sec_58 and preference items under sec_57_8 sec_56 a 127_tc_43 merlo v commissioner supra pincite petitioners argue that the difference between the adjusted amt basis and the regular_tax basis of the veritas shares sold in dollar_figure is an adjustment to their atnol under sec_56 the applicable statutes do not provide for such an adjustment sec_56 provides in part sec_172 provides that in the case of a noncorporate taxpayer the amount deductible on account of capital losses cannot exceed the amount includable on account of capital_gains sec_172 77_tc_570 sec_1_172-3 income_tax regs as a result excess capital losses are excluded when computing an nol under sec_172 127_tc_43 126_tc_205 affd f 3d 5th cir date spitz v commissioner tcmemo_2006_168 petitioners concede that their amt capital_loss resulting from the sale of their veritas shares is not included in the calculation of an atnol sec_57 preference items are considered only to the extent they increase the nol for the year for regular_tax purposes sec_56 9absent an event causing an adjustment to the bases such as the death of the stockholder see sec_1014 the difference between the bases will be the same as the amount of income included in amti on account of the exercise of the iso sec_56 adjustments applicable to individuals -- in determining the amount of the alternative_minimum_taxable_income of any taxpayer other than a corporation the following treatment shall apply treatment of incentive stock_options -- sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an incentive_stock_option as defined in sec_422 sec_421 provides in pertinent part sec_421 effect of qualifying transfer -- if a share of stock is transferred to an individual in a transfer in respect of which the requirements of sec_422 or sec_423 are met-- no income shall result at the time of the transfer of such share to the individual upon his exercise of the option with respect to such share as stated above under sec_421 gain is not recognized for regular_tax purposes on the exercise of an option that qualifies as an iso therefore the only adjustment under sec_56 is the recognition of gain for amt purposes when stock is transferred to an individual upon the exercise of an iso the adjustment is made in the year of exercise the statutes do not provide for an adjustment in the year_of_sale to support their position petitioners cite staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print which states the structure for the alternative_minimum_tax on individuals generally is the same as under prior_law except that adjustments are made to reflect the fact that certain deferral_preferences such as accelerated_depreciation cannot be treated simply as add-ons if total income is to be computed properly over time for such preferences the minimum_tax deduction may in some instances exceed the regular_tax_deduction eg in the later years of an asset’s life thus ensuring that basis will be fully recovered under both the regular and the minimum_tax systems emphasis added fn ref omitted petitioners’ reliance is misplaced basis recovery through depreciation_deductions for property used in a trade_or_business or for production_of_income is not analogous to the recovery_of basis for stock a nondepreciable capital_asset basis of stock may be recovered under both the regular and the amt systems but when that stock is sold at a loss respect must be given to the limitations on capital losses that are provided in sec_1211 sec_1212 and sec_172 these provisions are equally applicable to the amt as well as the regular_tax system montgomery v commissioner supra merlo v commissioner supra spitz v commissioner tcmemo_2006_168 we therefore hold that the difference between the adjusted amt basis and the regular_tax basis of stock received by iso is not a tax adjustment taken into account in the calculation of an atnol in the year the stock is sold furthermore the sale of petitioners’ veritas stock received through the exercise of isos is a sale of a capital_asset and thus does not create an atnol due to the restrictions of sec_172 merlo v commissioner supra in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
